Citation Nr: 0829713	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to an effective date earlier than April 10, 
1990, for the award of service connection for tinnitus

4.  Entitlement to an effective date earlier than April 2, 
1997, for a rating higher than 10 percent for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated February 26, 2003, 
which vacated an October 2002 Board decision as to the PTSD 
issue on appeal and remanded the case for additional 
development.  The Court had previously vacated a December 
1999 Board decision on March 9, 2001.  The appeal initially 
arose from rating decisions in July 1994 and February 1998 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

VA records show that in July 1999 the veteran testified at a 
personal hearing before a Veterans Law Judge and in November 
2006 he testified at a personal hearing before an Acting 
Veterans Law Judge.  Copies of the transcripts of these 
hearings are of record.  As VA regulations require that the 
judge presiding over a hearing participate in the decision, 
this case must be decided by a panel of three Veterans Law 
Judges.  See 38 C.F.R. § 20.707 (2007).  

Initially, it is significant to note that the Board's 
appellate jurisdiction is limited to appeals involving 
benefits under the laws administered by VA.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.101 (2007).  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2007).  The Board notes that the 
veteran has been pursuing various matters on appeal for an 
extended period of time and that a brief summary of the 
procedural development of his case pertinent to the present 
matters in dispute is required for clarification purposes.  
He submitted an original claim for service connection 
benefits in June 1969 and a September 1969 rating decision 
established service connection for the residuals shell 
fragment wounds.  A rating code sheet also noted a 
psychiatric disability claimed by the veteran was not shown 
by the evidence of record.  The veteran was notified of the 
rating determination, but there is no indication from the 
available record of any appeal.  An April 1975 Board decision 
denied entitlement to outpatient dental treatment.

In correspondence dated in July 1989 the veteran submitted 
his original service connection claim for hearing loss.  In a 
January 1991 decision the Board denied entitlement to service 
connection for sensorineural hearing loss.  The veteran was 
notified of the decision and his appellate rights, but did 
not appeal.  In August 1991, the veteran, in essence, 
requested that his service connection claim for hearing loss 
be reopened.  A May 1992 rating decision established service 
connection for a small slit-like perforation of the left 
tympanic membrane.  A noncompensable rating was assigned 
effective from April 10, 1990.  

The veteran submitted a service connection claim for PTSD on 
October 27, 1993.  In a July 1994 rating decision the RO 
established service connection for PTSD and assigned a 10 
percent rating effective from October 27, 1993.  The veteran 
subsequently perfected an appeal as to the assigned rating.  
In a May 1995 decision the Board denied entitlement to 
service connection for bilateral hearing loss.  The Court 
vacated the May 1995 decision in a May 20, 1996, order.  In a 
February 1998 rating decision the RO granted entitlement to 
left ear hearing loss and assigned a noncompensable rating 
effective from February 4, 1991.  Service connection was 
denied for right ear hearing loss based upon the lack of 
evidence of a disability for VA compensation purposes.  A 10 
percent rating for tinnitus was also established effective 
from April 10, 1990.  The veteran was notified that the 
decision was considered a complete resolution of his service 
connection claims as to the left ear and tinnitus disorders.  
In correspondence dated in March 1998 the veteran expressed 
disagreement with the rating assigned for his left ear 
hearing loss.  

In an April 1998 decision the RO awarded a 50 percent rating 
for PTSD, effective from April 2, 1997.  In correspondence 
dated in May 1998 the veteran stated that he was satisfied 
with the 50 percent rating, but he disagreed with the 
effective date of April 2, 1997.  The Court has vacated Board 
decisions dated in December 1999 and October 2002 as to the 
PTSD earlier effective date issue.  The Board also remanded 
the issue for additional development in July 2003, August 
2004, and June 2006.

The Board denied entitlement to service connection for right 
ear hearing loss and entitlement to a compensable rating for 
a history of a small, slit-like perforation of the left 
tympanic membrane in a May 1, 2002, decision.  The Board 
denied the veteran's motion for revision or reversal of the 
May 1, 2002, decision as to these issues based upon clear and 
unmistakable error in August 2004.  

The Board notes that in an October 2004 rating decision the 
RO denied entitlement to service connection for chloracne and 
denied entitlement to an effective date earlier than April 
10, 1990, for the award of service connection for tinnitus.  
The veteran's November 2004 correspondence may be construed 
as raising a notice of disagreement from the October 2004 
rating decision.  The Court has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues 
have not been properly addressed in a statement of the case, 
they must be remanded for appropriate development.

The Board also notes that the issue of whether the veteran's 
appeal of a February 1998 RO decision awarding a 
noncompensable rating for left ear hearing loss disability 
was timely was remanded for additional action in June 2006, 
but that no apparent action was taken on this matter.  The 
veteran, however, at his June 2008 Board hearing presented 
credible testimony describing mail and address problems 
associated with the statement of the case mailed from the RO 
on April 21, 2003, and re-mailed on April 24, 2003.  It is 
significant to note that these statements of the case were 
not sent to the veteran's last address of record.  A July 
2001 VA report of contact noted the veteran provided a new 
mailing address and a January 2003 Court document also noted 
service to the veteran at this address.  Although the address 
used on the re-mailed April 24, 2003, statement of the case 
is the veteran's present address of record, there is no 
evidence as to when the veteran moved to this address nor how 
it was obtained by the RO in April 2003.  The record is clear 
that no statement of the case was ever sent to the address of 
record as provided by the veteran in July 2001.  The record, 
however, is unclear as to when, if ever, the veteran actually 
received a statement of the case.  In the interest of 
fairness to the veteran and administrative economy, the Board 
finds the veteran's November 2004 correspondence is 
sufficient to perfect an appeal as to the issue of 
entitlement to a compensable rating for left ear hearing 
loss.

The record shows the veteran raised the issue of entitlement 
to service connection for a cardiovascular disorder as 
secondary to his service-connected PTSD in correspondence 
dated in February 2006.  The RO issued correspondence to the 
veteran addressing this matter in March 2008, but there is no 
indication the issue has been adjudicated.  The record also 
shows that the veteran asserts that entitlement to a 
compensable rating is warranted for his service-connected 
history of a small, slit-like perforation of the left 
tympanic membrane.  These matters are referred to the RO for 
adjudication.  

The issues of entitlement to service connection for 
chloracne, entitlement to a compensable rating for left ear 
hearing loss, and entitlement to an effective date earlier 
than April 10, 1990, for the award of service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1969 rating decision rating code sheet noted 
a psychiatric disability claimed by the veteran was not shown 
by the evidence of record.  The veteran was notified of the 
rating determination establishing service connection for the 
residuals shell fragment wounds, but there is no indication 
from the available record of any appeal.  

2.  On October 17, 1993, the veteran's original claim of 
entitlement to service connection for PTSD was received.

3.  The record contains no statement or communication from 
the veteran that may be reasonably construed as raising a 
claim for service connection for PTSD prior to October 17, 
1993.

4.  An August 1994 rating decision granted service connection 
for PTSD and assigned a disability rating of 10 percent, 
effective October 17, 1993; in an August 1998 rating decision 
an increased 50 percent was granted effective from April 2, 
1997.

5.  The evidence demonstrates that entitlement to a rating of 
50 percent for PTSD arose on April 2, 1997, based upon VA 
examination findings that the veteran's PTSD was manifested 
by a level of social, vocational, and industrial impairment 
in the moderate to severe range.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
prior to April 2, 1997 for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (before and after November 7, 
1996).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in September 2003 and October 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  In this case, service 
connection for PTSD has been established and an initial 
rating for such condition has been assigned.  The veteran has 
been awarded the benefits sought, and his claim has been 
substantiated.  As such, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Dunlap v. Nicholson, 21 Vet. App. 
at 119 (citing Dingess v. Nicholson, 19 Vet. App. at 491).  
Thus, the purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required.

The Board also notes that the rating action from which the 
present appeal for an earlier effective date for PTSD arose 
occurred prior to enactment of the VCAA.  Under such 
circumstances, the Court has held that VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in September 2003 and October 
2004.  Those letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
a fully compliant notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case in supplemental statements of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The duty to assist requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available evidence is 
sufficient for an adequate determination.  

Earlier Effective Date Claim

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  In the 
case of direct service connection, the day following 
separation from active service or date entitlement arose, if 
claim is received within one year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2007).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  

The Court has held, however, that the Board is not required 
to conjure up issues that were not raised by an appellant.  
See Brannon v. West, 12 Vet. App. 32 (1998).  The Court has 
also held that the fact the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application.  Washington v. Gober, 10 Vet. App. 391, 
393 (1997).  

Generally, a determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2007).  A determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final 
Board determination.  38 C.F.R. § 20.1104 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal."  DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  The essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by a 
VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).  As such, there is a presumption of 
validity which attaches to that final decision, and when such 
a decision is collaterally attacked, the presumption becomes 
even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Effective dates are assigned from the date which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).  The Federal Circuit has held that a breach of a 
duty to assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the course of this appeal the regulations for rating 
psychiatric disabilities were revised, effective November 7, 
1996.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to November 7, 1996, provided a 10 
percent disability rating for mild impairment of social and 
industrial adaptability, a 30 percent disability rating with 
evidence of "definite" impairment of social and industrial 
adaptability, a 50 percent disability rating for mental 
disorders when there was evidence of "considerable" 
impairment of social and industrial adaptability, a 
70 percent rating for "severe" impairment of social and 
industrial adaptability, and a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before 
November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would qualify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).

The Rating Schedule effective after November 7, 1996, 
provides that when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (effective after November 7, 1996).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).  The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  


Global Assessment of Functioning Scale
80 - 
71
If symptoms are present they are transient and 
expectable reactions to psychosocial stresses; no more 
than slight impairment in social, occupational, or 
school functioning.
70 - 
61
Mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers 
or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Factual Background and Analysis

In this case, the veteran contends, in essence, that the 
effective date for the award of entitlement to PTSD should be 
from the date of his release from active service or from the 
date of his original claim for VA benefits in June 1969.  A 
June 1969 VA examination report noted the veteran reported 
that he had nightmares and jumped in his sleep and jumped 
when he heard loud noises.  A VA psychiatric examiner noted 
the veteran complained of a sleep disorder and feelings that 
he might be "shell shocked."  The examiner recommended the 
veteran be scheduled for a period of hospital evaluation for 
a more definitive psychiatric study.  A diagnosis was 
deferred.  VA hospital records dated in August 1969 noted the 
veteran was unhappy about being admitted to "a mental 
hospital" and requested permission to leave.  The examiner 
noted he was friendly, pleasant, and alert, with no 
impairment of memory or sensorium.  There was no evidence of 
any ideas of reference, delusional thinking, or hallucinatory 
phenomena.  It was noted he appeared to have ambition, 
initiative, and definite plans and was making good work and 
social adjustments outside of the hospital.  The examiner 
found no neuropsychiatric disease at that time and the 
veteran was discharged.  

In a September 26, 1969, rating decision the RO noted that a 
VA hospital report for observation and evaluation for a 
psychiatric disability was negative for any disease.  A 
rating code sheet noted a psychiatric disability claimed by 
the veteran was not shown by the evidence of record.  Service 
connection was established for the residuals of shell 
fragment wounds and the veteran was notified of the decision 
by VA Form 21-822 dated October 9, 1969.  Additional service 
medical records were added to the record in May 1992; 
however, no information pertinent to the claim for a 
psychiatric disability was included.

A specific claim for entitlement to service connection for 
PTSD was received on October 17, 1993.  The veteran referred 
to his combat-related medals and awards and an excerpt from a 
book describing some of his experiences in Vietnam in support 
of the claim.  He provided no information as to treatment for 
PTSD.  

At his January 25, 1994, VA PTSD examination the veteran 
related being injured twice in service and reported that he 
experienced nightmares and flashbacks associated with an 
incident when a friend was shot in the chest.  It was noted 
that when he discussed his stressors he became quite tearful 
and upset and had survivor's guilt over friends lost in 
Vietnam.  He stated that he had a good attitude before 
service, but after service he was temperamental with a 
fighting attitude.  He complained of nightmares, flashbacks, 
and an exaggerated startle responses.  The examiner noted he 
had managed to overcome his difficulties without getting 
formal treatment, but that the onset of the Gulf War made his 
symptoms worse and that he had experienced frequent 
nightmares, flashbacks, outbreaks of rage, and anxiety 
attacks since that time.  It was noted that he had been 
working at the post office for thirteen years and had won 
three harassment suits against his supervisors.  The veteran 
stated that this had contributed to his difficulty in working 
and concentrating and had caused more nightmares and a sleep 
dysfunction.  He stated that anything that reminded him of 
Vietnam could set off a flashback.  He reported was able to 
go to restaurants from time to time, but always sat with his 
back to a wall.  He slept with a pistol by his bed and woke 
to any noise with the pistol in his hand.  He had partially 
limited his social life and felt he was at a dead end at work 
because of ongoing struggles he had with others.  

The examiner noted the veteran's sensorium was intact.  There 
was no evidence of any organic or psychotic disorder.  His 
judgment was fair.  There was an element of suspiciousness, 
but no evidence of any paranoid delusions.  Hallucinations 
and delusions were denied.  He was able to do serial sevens.  
His affect was intensified with underlying depression and 
anxiety.  He was capable of managing his financial affairs.  
The diagnosis was mild to moderate PTSD.

A December 1996 VA PTSD examination report noted the veteran 
had been married for 17 years and that he had been married 
once before.  He had fourteen years of education and had 
worked for the post office as a letter carrier for fifteen 
years.  He stated that after he was wounded the first time he 
experienced nightmares and jumping in his sleep.  He stated 
he experienced flashbacks and that he remembered events from 
Vietnam.  He took Serzone for depression and anxiety.  Mental 
status examination found the veteran normally built, well-
developed, and casually dressed.  He was clean and tidy.  He 
had normal psychomotor activity.  Facies were mobile.  He was 
cooperative and talked constantly, but slowly.  He was 
coherent and relevant and responded well to the questions 
posed.  Speech rate and tone were normal.  Communication was 
normal.  Affect was appropriate.  His mood seemed somewhat 
depressed to neutral.  No thought disorders were elicited, 
but he complained of flashbacks and depression and having had 
explosions of anger for a long time.  He was oriented and his 
memory was intact.  He was intellectually of above average 
intelligence.  Judgment and insight were both good.  The 
diagnosis was chronic PTSD.  A GAF score of 71 to 81 was 
provided.  The examiner opined that the veteran was socially 
and industrially unimpaired.

A January 2, 1997, VA medical report noted that the veteran 
had an appropriate mood and affect.  He stated that he was 
sleeping better and was not as anxious on his new medication, 
but that he was interested in trying another antidepressant.  
He denied suicidal plan or ideation.

A January 16, 1997, VA medical report noted the veteran was 
working on a regular basis at the post office.  He was still 
experiencing some agitation, but his frustration tolerance 
had improved with medication.  His nightmares had decreased.  
He still had a lot of intrusive thoughts, but handled them by 
staying busy.  He and the wife were going to joint marital 
therapy.  He stated he was sleeping much better.

An April 2, 1997, VA PTSD examination found the veteran's 
level of social, vocational, and industrial impairment was in 
the moderate to severe range of impairment due to PTSD.  It 
was noted he was neat and clean and that he maintained good 
eye contact.  He appeared to be a genuine and straight-
forward individual and was considered to be a valid 
historian.  He denied auditory or visual hallucinations and 
delusions.  His psychomotor activity was normal.  His 
concentration was poor and his sleep disturbances appeared to 
be chronic in nature.  His speech was normal and he was fully 
oriented.  His work-related stress appeared to be associated 
with his PTSD symptoms, such as rage, anxiety, and 
depression.  A diagnosis of moderate to severe PTSD was 
provided.  A GAF score of 50 to 55 was assigned.

In statements and personal hearing testimony the veteran, in 
essence, asserted that the effective date should be either 
from the date of his VA examination in January 1994 or from 
the date of his release from active duty.  He testified that 
VA reports dated in 1969 demonstrated the onset of the 
disorder now known as PTSD.  He has also noted a reference in 
the September 1969 rating that all service records were not 
then available, but does not claim that he received treatment 
for a mental disorder in service nor does he indicate how 
incomplete service medical records might be relevant to his 
appeal.  

Based upon the evidence of record, the Board finds no legal 
or factual basis under applicable VA law for an effective 
date earlier than April 2, 1997, for a rating higher than 10 
percent for PTSD.  Although the record includes VA treatment 
reports dated in 1969 demonstrating that the veteran reported 
symptoms possibly attributable to PTSD, the effort for a 
complete psychiatric evaluation at that time was terminated 
at the veteran's own request.  It was the opinion of the 
August 1969 VA hospital examiner that there was no evidence 
of a neuropsychiatric disease.  The September 1969 rating 
decision rating found a psychiatric disability claimed by the 
veteran was not shown by the evidence of record.  The veteran 
was notified of the rating determination, but did not appeal.  

To the extent the veteran's claims may be construed as an 
assertion of CUE in the September 1969 rating decision, the 
Board finds no evidence of error in the determination that a 
psychiatric disability was not shown by the evidence of 
record.  While it is clear that the veteran reported he 
experienced symptoms in 1969 possibly attributable to a 
psychiatric disorder, the available medical evidence revealed 
no evidence of neuropsychiatric disease.  Unfortunately, the 
veteran's own actions in requesting an early hospital 
discharge in August 1969 hindered VA efforts to assist him in 
substantiating a claim for a psychiatric disability.  To the 
extent the veteran asserts his statements in 1969 should be 
construed as raising a specific claim for PTSD independently 
of the claim for entitlement to service connection for a 
psychiatric disability denied by the September 1969 rating 
decision, the Board notes, without comment on the merits of 
this argument, that the Court has held rating determinations 
are final, in the absence of CUE, even to claims the RO may 
have failed to address.  See DeShotel, 457 F.3d 1258.  

The Board finds that the veteran's original claim for 
entitlement to service connection for PTSD was received on 
October 17, 1993.  The record contains no statement or 
communication from the veteran that may be reasonably 
construed as raising a claim for service connection for PTSD 
prior to October 17, 1993.  The record also shows that an 
August 1994 rating decision granted service connection for 
PTSD and assigned a disability rating of 10 percent, 
effective October 17, 1993.  Although the veteran sincerely 
believes that he is entitled to an earlier effective date for 
PTSD, there is no legal or factual basis under applicable VA 
law for an effective date earlier than October 17, 1993, for 
entitlement to service connection for PTSD.  

The Board also notes that an August 1998 rating decision 
granted an increased 50 percent rating for PTSD, effective 
from April 2, 1997, and that the veteran claims this rating 
should have been applied as early as 1994.  The medical 
evidence shows that at his January 25, 1994, VA PTSD 
examination the veteran reported that he experienced 
nightmares and flashbacks, that he had survivor's guilt over 
friends lost in Vietnam, that after Vietnam he became 
temperamental, and that he had an exaggerated startle 
responses.  The examiner noted that the onset of the Gulf War 
had aggravated the veteran's symptoms and that he had 
experienced frequent nightmares, flashbacks, outbreaks of 
rage, and anxiety attacks since that time.  The examiner also 
found that his PTSD was mild to moderate.  A December 1996 VA 
examiner provided a diagnosis of chronic PTSD and assigned a 
GAF score of 71 to 81 which is indicative of no more than a 
slight impairment in social, occupational, or school 
functioning.  The examiner also noted that the veteran was 
socially and industrially unimpaired.  There is no evidence 
of more than mild impairment of social and industrial 
adaptability prior to April 2, 1997.

There is also no evidence that prior to April 2, 1997, the 
veteran's PTSD was manifested by more than an occupational 
and social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  In fact, 
the December 1996 VA examiner found the veteran was socially 
and industrially unimpaired.  His symptoms are shown to have 
been controlled by continuous medication.  In fact, VA 
treatment records dated in January 1997 show the veteran 
stated that he was sleeping better and was not as anxious on 
his new medication.  A subsequent January 1997 report noted 
he stated his frustration tolerance had improved with 
medication and that his nightmares had decreased.  

Although the veteran's statements that he had limited his 
social life and that he experienced difficulties at work are 
credible, the evidence does not show his PTSD was productive 
of impairment indicative of a higher level of disability.  
There is no probative evidence of an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Nor is 
there probative evidence of an inability to perform 
occupational tasks due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  The Board finds that 
entitlement to a rating of 50 percent for PTSD arose on 
April 2, 1997, based upon VA examination findings that the 
veteran's PTSD was manifested by a level of social, 
vocational, and industrial impairment in the moderate to 
severe range.  Therefore, the claim for entitlement to an 
effective date earlier than April 2, 1997, for a rating 
higher than 10 percent for PTSD must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than April 2, 1997, 
for a rating higher than 10 percent for PTSD, is denied.


REMAND

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court 
are applicable to this case.  The veteran was provided VCAA 
notice as to his service connection and earlier effective 
date claims in August 2004.  The veteran has not been 
provided a notice addressing his claim for a compensable 
rating for left ear hearing loss and a VCAA notice must be 
provided prior to the readjudication of his claim.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran claims he has a noticable hearing 
loss and, in essence, that prior VA audiology evaluations did 
not adequately consider the private medical findings 
submitted in support of this claim.  The Board notes that 
audiology evaluations reported in graph form dated in July 
1989, March 1992, and May 1994 are of record.  The available 
record shows the veteran last underwent a VA compensation and 
pension audiology evaluation in July 1997.  Therefore, 
additional development is required to obtain any available VA 
treatment records as to a left ear hearing loss and for a 
current examination for an opinion as to the present degree 
of hearing impairment with reconciliation of the prior 
reports shown in graphic form.

As a statement of the case has not been issued from the 
veteran's disagreement with the October 2004 rating decision 
denying entitlement to service connection for chloracne and 
entitlement to an effective date earlier than April 10, 1990, 
for the award of service connection for tinnitus, the Board 
finds additional development is required.  Manlincon, 12 Vet. 
App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case on the issues of 
entitlement to service connection for 
chloracne and entitlement to an effective 
date earlier than April 10, 1990, for the 
award of service connection for tinnitus.  
He should be apprised that to perfect the 
appeal on these issues for Board review 
he must submit a timely substantive 
appeal.  The requisite period of time for 
a response should be allowed.

2.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim for a compensable 
rating for left ear hearing loss, (2) of 
the information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  These notice 
requirements are to be applied to all 
elements of the claim.  

3.  The veteran should be afforded a VA 
audiology examination for an opinions as 
to the current nature and severity of his 
service-connected left ear hearing loss.  
The examiner should be requested to 
review the July 1989, March 1992, and May 
1994 audiology evaluations reported in 
graph form and to reconcile those reports 
with the present findings.  All indicated 
tests and studies are to be performed.  

Prior to the examinations, the claims 
folder must be made available to the 
examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A complete 
rationale for all opinions expressed 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
	T. L. Douglas	Mark Greenstreet
	             Acting Veterans Law Judge                           
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


